Order entered November 25, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00079-CV

 EDDIE & SHIRLEY JONES AND ALL OCCUPANTS OF 1012 BIRCHWOOD LANE,
                     DESOTO, TX 75115, Appellants

                                              V.

HSBC BANK USA NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF
PEOPLE’S FINANCIAL REALTY MORTGAGE SECURITIES TRUST, SERIES 2006-1,
    MORTGAGE PASS-THROUGH CERTIFICATES, SERIES, 2006-1, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. 13-06600-A

                                        ORDER
      Based on the Court’s November 5, 2014 opinion, we DENY as moot appellee’s

November 10, 2014 motion to dismiss appeal.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE